DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-23 (renumbered as 1-20) are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 8 and 15.  Specifically, the prior art does not teach the features of the claim limitations that include receiving workload data, the workload data including queries executed within a distributed database system over a period of time, defining windows, each window including a time slice within the period of time, generating a hypergraph for each window, each hypergraph including vertices and hyperedges and being generated based on a sub-set of queries and weight functions, weight functions in the set of weight functions respectively representing a number of queries that a respective shard is part of and a number of queries that query data stored in shards included in a hyperedge of a respective hypergraph; partitioning each hypergraph into blocks, for each shard in a set of shards, determining a set of ratings, each rating in the set of ratings being based on a weight of a respective share with respect to a respective block, and assigning each shard in the set of shards to a block in the set of blocks based on the set of ratings for the respective shard, the shard being assigned to a block, for which a maximum rating is provided in the set of ratings or the 
The closest prior arts, JAYANTH et al. (U.S. PGPUB No. 2017/0039232 A1; hereinafter “Jayanth”) teaches a system and method for data partitioning based on query access patterns, Chandrasekaran (U.S. PGPUB No. 2012/0036349 A1) teaches a system and method for creating a hypergraph of weighted vertices, and Kumar (NPL, “How To Use Sharding Without Sacrificing Security’) teaches a system and method for assigning shards based on data block ratings. However, neither JAYANTH nor Chandrasekaran nor Kumar nor their combination teach the features of the claim limitations disclosed above in combination with the other limitations recited in the context of claims 1, 8 and 15. 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the system and method for data partitioning based on query access patterns and/or the system and method for creating a hypergraph of weighted vertices and/or the system and method for assigning shards based on block ratings to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of claims 1, 8 and 15.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157